Citation Nr: 1412569	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  98-14 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral spondylosis at L5-S1 vertebrae.

2.  Entitlement to an additional, compensable disability rating for radiculopathy of the right lower extremity, as secondary to a low back disorder.

3.  Entitlement to an additional, compensable disability rating for radiculopathy of the left lower extremity, as secondary to a low back disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In an August 1997 rating decision, the RO, in pertinent part, denied entitlement to TDIU.  In a November 2004 rating decision, the RO, in pertinent part, denied entitlement to a disability evaluation in excess of 10 percent for bilateral spondylosis at L5-S1 vertebrae.  The claims have been transferred to the RO in Buffalo, New York.

In November 1998, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In February 1999, the Board remanded the issue of entitlement to TDIU for further development, and by an April 2000 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the Unites States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the Veteran's attorney filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate the decision.  

In an April 2001 Order, the Court granted the parties' Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  In October 2003, the Board remanded the TDIU claim to the RO for further development consistent with the Court Order.

In February 2009, the Board remanded the claims on appeal for further development, and a January 2011 decision denied the Veteran's claims.  The Veteran subsequently appealed the decision to the Court.  While the case was pending, the parties filed a Joint Motion, requesting that the Court vacate the decision.  Thereafter, in an October 2011 Order, the Court granted the Joint Motion, vacated the Board's decision, and remanded the case to the Board for compliance with the directives specified by the Court.  The Board remanded both issues for further development in June 2012, in compliance with the Order.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  The evidence of record demonstrates that the Veteran has exhibited symptoms of no more than mild, incomplete paralysis of the right lower extremity. 

3.  The evidence of record demonstrates that the Veteran has exhibited symptoms of no more than mild, incomplete paralysis of the left lower extremity. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral spondylosis at L5-S1 vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013). 

2.  The criteria for an additional disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for an additional disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in January 2007 and May 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements required by VA regulations.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, pursuant to the June 2012 Board remand, the Veteran was most recently afforded a VA examination to address his claim in May 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this decision, as the report included a thorough review of the file, as well as examination findings relevant to the issue at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Substantial Compliance

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

The Board finds that there has been substantial compliance with the June 2012 Board remand, with regard to clarification as to a September 2006 statement contained within a VA outpatient treatment report.  Specifically, that remand requested the following development: 1) Ask the VA physical therapist who authored the September 18, 2006, treatment note to provide an explanation as to what was meant by "trunk flexion < 25% before limited by pain," including the (approximate) range of motion (in degrees) that was demonstrated;  2) If the physical therapist is not available, a notation to that effect should be placed in the claims folder; 3) After completion of the aforementioned development, the RO/AMC should schedule the Veteran for a VA examination with an appropriate, qualified examiner to determine the current severity of his bilateral spondylosis of L5-S1 vertebrae; 4) If the VA physical therapist who authored the September 18, 2006, treatment note was not available, the examiner is asked to review that VA physical therapy treatment record, dated September 18, 2006, and, if at all possible, provide an explanation as to what the author meant by "trunk flexion < 25% before limited by pain," including the (approximate) range of motion (in degrees) that was demonstrated. 

Per the Veteran's representative, the physical therapist in question was not contacted to explain her remarks, and there was no indication of a response from her in the record.  She also indicated that the new VA examiner failed to comment on this report.  See Letter, December 3, 2013.  To these points, the Board notes that the May 2013 VA examiner specifically indicated that the physical therapist was not available, despite the Veteran's representative's statements indicating that the physical therapist was still in the employ of VA.  Further, the examiner did, in fact, comment on the September 2006 statement.  It was indicated that the note likely represented 20-25 degrees of flexion, if flexion was to 90 degrees.  Accordingly, the Board finds that there has been substantial compliance with this remand, despite the representative's statements to the contrary. 

III. Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish distinct time periods in which the Veteran's lumbar spine disability resulted in symptoms which warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  If a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

When determining the severity of musculoskeletal disabilities, such as the ones at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995),  see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

In the November 2004 rating decision on appeal and the March 2005 statement of the case (SOC), the RO indicated that the Veteran's claim for an increased ratings was received on August 18, 2000.  A review of the claims folder shows that documents were indeed received from the Veteran's representative on August 18, 2000, but that these documents pertained to the representative notifying the RO that the Board's decision had been appealed to the Court and that the representative was planning to represent the Veteran for this appeal and requested a copy of the claims folder.  There is no indication of any intention to file any claims for an increased rating at that time.  In April 2002, the Veteran's representative indicated that the Veteran's claims had not been evaluated in accordance with the VCAA, and the representative reserved the right to file additional pleadings through the last date allowed by that statute.  Received in July 2002 was a VA Form 21-4138, in which the Veteran requested that the RO apply the provisions of the VCAA to all of the Veteran's pending claims that existed on July 9, 1999 or after, and the Veteran listed the following issues: pulmonary fibrosis, gastroesophageal reflux disease, patellofemoral syndrome of the right and left knees, low back pain status post chemotherapy, sinusitis, and postoperative right testicular cancer with abdominal lymph nodes metastasis.  Thereafter, the RO undertook development of these issues, apparently as increased rating claims, including scheduling the Veteran for several VA examinations in 2002, for which the Veteran failed to report.  Without making a determination as to the date the Veteran's claim for an increased rating for the service-connected low back disability was received, the Board will herein consider the evidence dated from to August 2000 in considering whether an increased rating is warranted for the service-connected bilateral spondylosis at L5-S1. 

By November 2004 rating decision, the RO denied a rating in excess of 10 percent for the bilateral spondylosis at L5-S1, pursuant to Diagnostic Code (DC) 5237.  The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.

Under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.................................60

Severe; recurring attacks, with intermittent relief .......40

Moderate; recurring attacks......................................... 20

Mild.............................................................................  10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec.  4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292, which pertained to limitation of motion of the lumbar spine, was rated using the following criteria:

Severe	.........................................................40 
Moderate.....................................................20 
Slight...........................................................10

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010)

Although the criteria under Diagnostic Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations discussed below.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Prior to September 26, 2003, evaluations pertaining to lumbosacral strain were assigned as follows: 

Severe; with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. ................... 40

With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position ...................................................... 20

With characteristic pain on motion ...................... 10

With slight subjective symptoms only .................... 0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under Diagnostic Code 5285, ratings were provided for a demonstrable deformity of a vertebral body.  Diagnostic Codes 5286 and 5289 provided ratings for complete bony fixation (ankylosis) of the spine.  As to rating the Veteran under the criteria for ankylosis, it is noted that ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999).

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were revised effective September 26, 2003.  Under these revised regulations, back disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine unless intervertebral disc syndrome is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.............................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis....................................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months..........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months..........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2010)

The criteria for rating intervertebral disc syndrome under Diagnostic Code 5293 that became effective on September 23, 2002, contained a note defining incapacitating episodes and chronic orthopedic and neurologic manifestations.  The Federal Register version setting forth the final rule indicates that the three notes following the version of Diagnostic Code 5293 that became effective on September 23, 2002, were deleted when intervertebral disc syndrome was reclassified as Diagnostic Code 5243 in the criteria that became effective on September 26, 2003.  This was apparently inadvertent and has now been corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction that was made effective September 26, 2003.

In this regard, Note (1) to Diagnostic Code 5243 (effective on September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   38 C.F.R. § 4.71a.

During a VA examination in June 1999, the Veteran complained of back pain. According to the examination report the Veteran experienced difficulty standing for more than 60 minutes at a time, but he was otherwise able to walk, sit, lift and vacuum clean without restriction.   

Per a VA examination report of February 2003, the Veteran reported having low back pain since 1993.  With regard to complaints of pain, weakness, stiffness, fatigability, lack of endurance, etc., the examiner indicated there were "none."  The Veteran took Advil as needed for treatment, and continued with his hobby of weightlifting.  He reported periods of flare-ups incidental to weightlifting only.  With regard to functional impairment during a flare-up, it was noted that he had to reduce the weights lifted and exercises, while continuing flexibility movements.  The examiner did not observe any restriction of ambulation or flexibility, and no DeLuca factors were indicated.  The Veteran was able to dress and undress himself for examination, including bending.  Examination demonstrated that the back muscles were well-developed and symmetrical.  Flexion was limited to 90 degrees, extension to 20 degrees, left and right lateral flexion to 40 degrees, and left and right rotation to 20 degrees.  The Veteran did not report back pain on the day of the examination.  The examiner indicated that the Veteran had, by his own back and muscle training workouts, kept up his flexibility and endurance, and had excellent strength, flexibility, and symmetry in his back.  The diagnosis was bilateral spondylosis at L5-S1, and chronic low back pain without loss of functionality, radiculopathy, or bowel or bladder incontinence. 

In July 2005, the Veteran reported continuous low back pain.  On a VA examination in May 2006, the Veteran reported pain across the entire lower back, and that the symptoms occurred in the lumbosacral area, with soreness for five or six hours.  He reported having some pain down the legs, but indicated it just hurt for a period of time.  He was able to bend and perform activities without a problem, and he had tolerance for pain.  He reported that flare-ups occurred one or two times per week.  He had no associated symptoms, including his bowel and urine control.  It was noted that he had no limitations from back symptoms.  He drove and was employed in auto body painting shop, and had done this for about 10 years (occasionally missing work when his back hurt).  He reported that he may miss two days per month.  Physical examination revealed no antalgic gait, and that he sat straight up on the table without symptoms.  He had pain in the right side in the sacroiliac area.  The spine was straight, with no kyphosis, and his muscles were strong.  He touched his toes and flexed to 110 degrees with no pain, extended to 25 degrees without pain, and extended to 45 degrees without symptoms.  His light touch and sharp touch were equal L1 to S1, and his position sense was normal on the left and right.  The examiner noted that there was some localized pain, but no real weakness, and no easy fatigue, but that with a lot of bending, he would get sore in the right sacroiliac area and suffer from spasms.  The impression was chronic lumbosacral strain.  The examiner indicated that the Veteran's ability to work was influenced by occasional sinus attacks and occasional back attacks, and that he occasionally lost time from his auto painting job. 

VA treatment records reflect that on September 1, 2006, the Veteran complained of low back pain across the back, with occasional radiation to the hip for the past three days.  He described the pain as severe, and indicated his back had been hurting a couple of days, but now was unbearable.  He reported having intermittent pain, and a history of low back pain.  There was no known cause of his current low back pain.  He reported that the last episode of low back pain was three months prior.  He walked slowly, but was steady on his feet, and his back pain was an 8 out of 10.  Examination showed tenderness over the lower spine. 

VA treatment records further showed that on September 6, 2006, the Veteran presented to the clinic with continued intermittent back pain of approximately three months duration.  He reported he continued to work as an auto body repair person.  He also reported the pain normally resolved on its own, but that the pain had escalated this time and was getting worse.  He complained of pain to the right leg at times, which resolved quickly.  He denied any weakness of the lower extremities, and performed heavy lifting and pulling in his occupation, but denied any recent trauma or injuries.  He reported that he did lift weights, but used a weight belt and watched his positioning.  

Examination revealed he was "quite spasmed" in the right lower thoracic spine, and was tender to palpation along T8 to T12.  He had minimal low back discomfort.  Neurological examination revealed discomfort to the right lower back.  Two days later, he again complained of low back pain, and reported it had gotten worse the past 10 days.  Examination showed no spinal tenderness, but the range of motion of the spine was limited because of pain.  The assessment was low back pain with exacerbation. 

VA treatment records further showed that ten days later, on September 18, 2006, the Veteran reported he continued with low back pain that was not getting any better.  He was waking up at night in pain, and had a slight tingling to the right buttocks, but denied numbness.  Objective examination showed he was in obvious discomfort sitting in the chair, and that he was quite tender over the right side of the lower lumbar spine and spasms were noted.  He reported having right lower back muscle spasms off and on, and that he used ice and rest for treatment.  Range of motion testing showed flexion was less than 25 percent before being limited by pain, side bending was minimal to the left and right, and rotation was to 35 degrees on the left and right.  It was noted that the examiner was unable to passively flex the Veteran's hip to 90 degrees, secondary to low back pain.  He reported he stopped power weightlifting five to six months prior, due to time constraints and pain.  An x-ray revealed spondylosis of L5, and spondylolisthesis of L5-S1, and mild degenerative joint disease and facet arthropathy L5-S1.  An MRI revealed mild spondylolisthesis at L5-S1, mild disc bulge at L5-S1, narrowing of neural foramina at L5-S1 with mild encroachment of the existing nerve roots, and minimal disc bulge at L3-4, and L4-5. 

Pursuant to the June 2012 Board remand, the Veteran was most recently afforded a VA examination in May 2013.  At that time, the Veteran was diagnosed with degenerative changes of the lumbar spine.  The Veteran reported flare-ups of his back disability caused by lifting heavy objects, bending, twisting, or prolonged standing, resulting in stiffness and increased pain.  On examination, in degrees, flexion was to 90 (or greater), extension was to 30 (or greater), bilateral lateral flexion and rotation were to 30 (or greater), all with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions, each with the same results.  There was no additional limitation in range of motion following repetitive testing, nor any functional loss or impairment of the low back.  Localized tenderness at L3-5 musculature, on the left, was noted, though there was no guarding or muscle spasm.  Muscle strength was 5/5 with no atrophy present.  Sensory examination was normal.  It was noted that the Veteran did have radiculopathy in the bilateral lower extremities, along the sciatic nerve, with mild paresthesias on the right and moderate on the left, without constant pain, intermittent pain, or numbness.  No other neurologic abnormalities were identified.  Regarding the Veteran's diagnosis of IVDS, no incapacitating episodes over the prior 12 months were reported.  The Veteran did not use any assistive devices, and no additional functional impairment was found.

X-rays found a disc bulge at L3-4, L4-5, and L5-S1.  The examiner determined that pain, weakness, fatigability, or incoordination could significantly limit functionality during flare-ups, or when the joint is used repeatedly over a period of time.  

While additional VA and private treatment reports associated with the record were reviewed in conjunction with the Veteran's claim, many of which detailed subjective complaints of low back pain, these reports do not demonstrate objective findings more severe than those documented above.

A review of the record fails to demonstrate that the Veteran's service-connected low back disability has been manifested by objective findings that would warrant an rating in excess of 10 percent under either the new or old criteria.  Prior to September 23, 2002, the competent evidence of record demonstrates that the Veteran complained of back pain, but there was no indication of moderate intervertebral disc syndrome with recurring attacks.  

From September 23, 2002, the evidence of record fails to demonstrate that the Veteran suffered from incapacitating back episodes.  While the Veteran reported periods of flare-ups and exacerbations, there were no reports of incapacitating episodes lasting two to four weeks, or that he required bed rest prescribed by a physician.  Moreover, the competent evidence of record prior to September 26, 2003 was negative for moderate limitation of motion of the lumbar spine or lumbosacral strain, with muscle spasm on extreme forward bending, or loss of lateral spine motion.  Rather, prior to September 26, 2003, he was found to have nearly full range of lumbar motion, with slight limitation of motion on extension and rotation, but with no report or findings of stiffness, tenderness, or muscle spasms. 

From September 26, 2003, there are no detailed, objective findings of limitation of forward flexion to 60 degrees or less, or a combined range of motion of the thoracolumbar spine less than 120 degrees.  Rather, the Veteran was found to have essentially full range of motion on VA examination in May 2006, and some limitation of motion in September 2006, but not forward flexion of the thoracolumbar spine to 60 degrees or less.  In September 2006, it was noted that the Veteran reported with a muscle spasm, and that his flexion was "less than 25% before limited by pain."  In May 2013, the Veteran's range of motion was normal, with flexion to 90 degrees or greater, and the examiner interpreted the 2006 finding as "likely" indicative of an evaluation during a spasm, and that the demonstrated range of motion "could" represent 20-25 degrees of flexion, prior to pain, at that time.  To this point, the Board notes that the interpretation is not conclusive, with the terms "likely" and "could," and that the 2006 report did not indicate that range of motion was limited to 25 percent.  Instead, that was where pain began during a flare-up.  While pain is certainly a factor to be considered, per DeLuca, this report represents one single incidence of less-than-normal motion, and the report itself is ultimately inconclusive.  As detailed above, the RO attempted to contact the therapist in question in order to clarify the report, but she was not available.  However, even if the Board were to acknowledge that pain began at 20-25 degrees of flexion on that one occasion, the totality of the evidence indicates that the Veteran's back disability is mild in nature, with full range of motion during all objective testing in which range of motion was measured in degrees.

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 provides for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  See Burton v. Shinseki, 25 Vet.  App. 1 (2011).  Later that month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance, in order to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell.

While pain was noted in 2006, x-ray evidence confirmed mild arthritis, and there was no indication that the pain noted at 25 percent of flexion brought about any significant functional loss.  Further, there was no pain whatsoever throughout the range of motion during the most recent VA examination, and there was no additional limitation of motion, weakness, fatigability, or incoordination following repetitive movement during either examination.  As such, a higher rating is not warranted at this time per DeLuca or Mitchell.

While the Veteran did report having muscle spasms, and in September 2006 he was shown to have an acute exacerbation of his low back pain (which included spasms and tenderness, and increased limitation of motion of the lumbar spine), at no time was there muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, there is no indication of an antalgic gait within the record.  Most recently, in May 2013, there was no guarding or muscle spasm.  Muscle strength was 5/5 with no atrophy present.  Thus, a review of the competent evidence record demonstrates that the Veteran's service-connected low back disorder was never, at any point during the period in question, manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7.

While the September 2006 VA outpatient report in question may have demonstrated a temporary exacerbation above and beyond his current rating, each VA examination of record indicated essentially normal range of motion for the lumbar spine.  Further, these results were calculated to specific degrees, unlike the 2006 outpatient report.  Even if the Board were to accept the speculation of the May 2013 examiner as fact, in that range of motion on that day was to 20-25 degrees as a result of a low back muscle spasm, the totality of the evidence at hand is indicative of a mild back disability for which the Veteran is accurately rated.  The relevant evidence of record during the time period in question consists of VA examinations, VA treatment records, and the Veteran's statements - all of which show that he has complained of intermittent low back pain, with periods of exacerbation, as well as flare-ups that have been attributed to weightlifting and to unknown causes.  However, time and time again, flexion is to 90 degrees or more, without evidence of pain on motion, without additional loss of function following additional repetition, and without any abnormal spinal contour.

Finally, the Board has considered whether separate evaluations for the Veteran's neurological manifestations of the bilateral lower extremities are warranted pursuant to Diagnostic Code 8520, for bilateral lumbar radiculopathy, during the appellate period.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately-severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Here, while motor and sensory evaluations were consistently within normal limits, as was muscle strength, the May 2013 VA examiner did find that the Veteran had mild radicular paresthesias on the right and moderate on the left, without constant pain, intermittent pain, or numbness.  Although it was not specifically stated that radicular pain was the direct result of the Veteran's back disability, viewing the evidence in the light most favorable to the Veteran, the Board finds that an additional evaluation of 10 percent is warranted for each lower extremity.  Higher evaluations, however, are not warranted at this time, as the evidence of record fails to demonstrate that radiculopathy of either extremity is characterized by a moderate neurological disorder.  Although the examiner used the term "moderate" to describe the Veteran's paresthesias of the left leg, there is no indication that the term was used to describe moderate incomplete paralysis.  Further, and as noted, the Veteran did not report pain (constant or intermittent) or numbness.  As this disorder is wholly sensory at this time, without pain or numbness, the rating of 10 percent is appropriate for mild sciatica involvement of each lower extremity.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities, to include his 1998 Board hearing testimony.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing back pain and stiffness.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See Guerrieri v. Brown, supra.  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability ratings encompass a degree of occupational impairment relative to that rating.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In adjudicating the current appeal for a higher evaluation, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran's claim for an evaluation in excess of 10 percent for a low back disability must be denied.  With regard to neurological manifestations linked to his low back disorder, however, the Board has determined that an additional evaluation of 10 percent is warranted for each lower extremity due to radiculopathy.


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral spondylosis at L5-S1 vertebrae is denied.

Entitlement to an additional disability rating of 10 percent for radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an additional disability rating of 10 percent for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

While the Board regrets further delay, the Veteran's TDIU claim must be remanded once again for further development.  This development is unavoidable, as the Board's June 2012 remand order was not followed.

In June 2012, the Board noted that the Veteran appeared to be currently employed; however, the record contained evidence that the Veteran may have been previously-precluded from obtaining and maintaining substantially-gainful employment during the 1990's.  Because the appellate period for the issue of entitlement to a TDIU extends back to 1995, the Board found that an opinion was necessary to ascertain whether the effect of the Veteran's service-connected disabilities affected his ability to secure or maintain substantially-gainful employment at any time during the appellate period.  In this case, that period began on July 1, 1995.

While a VA examination was conducted for the purpose of determining whether the Veteran's service-connected disabilities interfered with substantially-gainful employment, the examiner simply opined that the Veteran's service-connected disabilities do not as least as likely as not render him unable to obtain or maintain substantially-gainful employment, physical or sedentary.  As pointed out by the Veteran's representative, at no time did the examiner address the Veteran's disabilities retroactively, to include back to July 1995.  See Letter, December 3, 2013; see also VA examination report, May 2013.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain an additional VA opinion so as to determine the effect that his service-connected disabilities have/had on his employability, during the entire appellate period.  The complete claims folder must be made available to the examiner in conjunction with this opinion and the examiner must specifically note that the claims folder has been reviewed.  The VA examiner must consider the complete history of the Veteran's service-connected disabilities and note that, in addition to the medical evidence, the Veteran's personal statements of record have been considered and taken into account.  


The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant has been unable to secure or maintain substantially-gainful employment, solely as a result of his service-connected disabilities, at any time since July 1, 1995 (day following separation from service).  The examination report must include a complete rationale for all opinions and conclusions expressed.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed, and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and 
his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


